145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppelUnited States of America, Plaintiff-Appellee,v.Alvino CONTRERAS, Defendant-Appellant.
No. 97-50381.D.C. No. CR-89-00001-JSL-04.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Central District of California J. Spencer Letts, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Alvino Contreras, a federal prisoner, appeals pro se the district court's denial of his petition for a writ of error coram nobis challenging his sentence following his guilty plea to distribution of cocaine.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Because Contreras is challenging the sentence he is currently serving, the district court properly denied his petition for a writ of error coram nobis.  See United States v. Span, 75 F.3d 1383, 1386 (9th Cir.1996).  To the extent the claims raised by Contreras were properly the subject of a motion under 28 U.S.C. § 2255, see id., the district court lacked jurisdiction to entertain it as such because Contreras did not seek permission from this court to file a second section 2255 motion.1  See 28 U.S.C. § 2244(b)(3)(A); United States v. Lorentsen, 106 F.3d 278, 279 (9th Cir.1997).  Accordingly, the district court's order denying the petition for writ of error coram nobis is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The record shows that Contreras had filed a previous section 2255 petition which was rejected on the merits